Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered August 7, 2007. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [3]). Defendant failed to preserve for our review his contention concerning the duration of the order of protection (see People v Nieves, 2 NY3d 310, 315-317 [2004]) and, in any event, that contention is without merit. County Court properly specified an expiration date in the order of protection that was no more than eight years after the expiration of the term of the determinate sentence imposed, in accordance with CPL 530.12 (former [5]), the version of the statute in effect when the judgment was rendered on August 7, 2007 (see generally People v Vega, 49 AD3d 1185 [2008], lv denied 10 NY3d 965 [2008]; People v Stone, 49 AD3d 1314 [2008], lv denied 10 NY3d 965 [2008]). Finally, the sentence is not unduly harsh or severe. Present—Scudder, EJ, Smith, Garni, Pine and Gorski, JJ.